DISSENTING OPINION
Mollison, Judge:
I am compelled to dissent from the conclusions of the majority. To begin with, I believe that the plaintiff was prevented from offering relevant and material evidence bearing on the determination of the quota for woolen fabrics and the proof of its claim. Even in an administrative proceeding, to say nothing of a judicial proceeding such as this one, where testimony is taken, a party must not be prevented from offering relevant and material testimony and evidence ;1 nor must relevant and material evidence be suppressed.2
By stipulation, the parties agreed that exhibit 5, which related to the domestic production of woolen and worsted fabrics in the United States and to the method employed in arriving at the 1957 tariff quota, was admitted in evidence. Plaintiff made a motion to admit into evidence exhibits 6, 7, and 8 for identification. Exhibits 6 and 7 for identification were exactly the same kind of public documents as is exhibit 5 — i.e., they were issued by the Committee for Reciprocity Information and contained woolen and worsted production statistics used in the determination of the 1957 tariff quota for wool fabrics — and show the production statistics used, respectively, in the determination of the 1956 and 1958 tariff quotas.
Since exhibit 5 concerned the 1957 tariff quota, and since exhibits 6 and 7 for identification related to the 1956 and 1958 tariff quotas, and since as a whole and separately these three documents dealt with the woolen production statistics for the years 1954, 1955, and 1956 or at least one or more of said base years, exhibits 6 and 7 for identification, wrongfully, arbitrarily, and discriminatorily excluded and denied admission by the majority, are connected parts of a whole series of tariff *93quota documents dealing with domestic production statistics for the years 1954, 1955, and 1956 and should have been received in evidence because the proof and the record of this case has shown their connection and relation.
Since the defendant offered exhibit 5 to sustain the tariff quota for the year 1957, consideration should also have been given to exhibits 6 and 7 for identification and other exhibits, offered by the plaintiff, which offered exhibits challenged the accuracy and truth of the domestic production figures used in determining the 1957 tariff quota for woolen and worsted fabric production, especially where it is shown by exhibits 6 and 7 for identification that the production statistics used in determining the 1957 tariff quota were incorrect and inaccurate.3
Moreover, exhibit 6 for identification on its face purported to explain the methods used in arriving at the figures for the years 1953, 1954, 1955, and 1956; and exhibit 7 for identification on its face purported to explain errors and revisions of annual domestic woolen production statistics used in calculating tariff quotas and chcmges in the figures given in the release of the Committee for Reciprocity Information of May 28, 1957, pertaining to the 1957 tariff quota.4
Fairness and justice dictated that, under the above circumstances, plaintiff’s exhibits 6 and 7 for identification should have been received in evidence in order to allow plaintiff to prove that the woolen production statistics used to calculate the 1957 woolen quota were incorrect and inaccurate and thus to show that its imported woolen fabrics were entitled to the benefit of the lower trade agreement rate. Refusal to admit plaintiff’s exhibits 6 and 7 for identification in evidence was a denial of due process of law and equality of treatment and violated the fifth amendment to the Federal Constitution.
Plaintiff’s exhibits 6 and 7 for identification were properly admissible in evidence because said two exhibits tended to prove that the figures used by the President were unreliable or untrustworthy or certainly incorrect or inaccurate and, as a consequence, might furnish no lawful basis for determining the wool fabric quota.
In considering the admissibility of exhibits 6 and 7 for identification, the majority opinion overlooked the fact that said two proffered *94exhibits are official public documents, issued by the Committee for Reciprocity Information, and containing, respectively, production statistics for the years 1953, 1954, and 1955, and for the years 1955, 1956, and 1957, each proffered exhibit containing, respectively, woolen production statistics for two of the base years, and together containing woolen production statistics for 1954, 1955, and 1956, which might have been used in the determination of the tariff quota for woolen fabrics in the year 1957.
Since exhibits 6 and 7 for identification related to and mentioned woolen production figures similar to those contained in exhibit 5 and were the same kind of official public documents dealing with wool fabric quotas, and since exhibit 6 for identification implies and exhibit 7 for identification expressly states that there were errors, differences, changes, and discrepancies in the woolen production statistics on which the 1957 tariff quota was based, it would certainly seem that the offered exhibits would have been very relevant, pertinent, and material for the purpose of discrediting the woolen production statistics or figures used in determining the 1957 quota, and certainly admissible for the purpose of explaining the woolen production statistics contained in exhibit 5.5
In the furtherance of justice, the evidentiary rule of completeness demanded the introduction in evidence of exhibits 6 and 7 for identification, said documents being, respectively, the 1956 and 1958 tariff quota documents for wool fabrics, and containing domestic woolen production statistics, among other things, for the years 1954, 1955, and 1956, and being so related on their face to exhibit 5 that their introduction in evidence was essential for an adequate understanding of exhibit 5.6
In a judicial proceeding, as here, a party is entitled to introduce evidence in support of his contentions and claims.7 Plaintiff’s exhibits 6, 7, and 8 for identification were relevant, were material, were of probative value, and had the capability of properly influencing the result of the trial. It is apparent that plaintiff’s exhibits 6, 7, and 8 for identification constituted all the evidence that the plaintiff would offer to prove its case. The rejection of this relevant and material *95evidence was prejudicial8 to tbe plaintiff and would, in substance and effect, deny the plaintiff its day in court and deprive it of due process of law in violation of the fifth amendment to the Federal Constitution.9
Alternatively, plaintiff claimed that the shipment here under protest was imported before the 1957 tariff quota for woolen fabrics was exhausted.10 The plaintiff claimed that the 1957 woolen fabric tariff quota was not “in effect” on January 1, 1957; nor was it “in effect” in February, March, or April of that year; that the President was under no compulsion to set up a quota in 1957 nor proclaim such a quota, nor to determine the amount of the quota; and, in any event, no quota was “in effect” or proclaimed until May 24, 1957, the date when the President determined that there would be a 1957 quota and that the quota would be 14,000,000 pounds.
Plaintiff contended that exhibit 8 for identification established that, during the period from May 1,1957, through August 31,1957, a total of only 7,792,921 pounds of quota woolen fabric was entered for consumption into the United States, and, as a consequence, the available woolen quota of 9,333,333 pounds for the year 1957 had not been reached on the date of the importation of the plaintiff’s merchandise. Plaintiff’s exhibit 8 for identification would tend to prove that the available quota was not exhausted on the date when plaintiff’s merchandise was imported. It was admitted by defendant’s attorney that the figures contained in exhibit 8 for identification for wool fabric imports in pounds and the total figures contained therein in respect to amounts in pounds for the respective months of May, June, July, and August and the aggregate total for the 4 months of 1957 were proper and correct domestic woolen poundage statistics. See transcript pages 33, 34, 35, and 36. Exhibit 8 for identification had the capability of properly influencing the result of the trial; said proffered exhibit was, therefore, material and had probative value.11 In view of the admission that the domestic woolen poundage statistics contained in said exhibit for identification were proper and correct, the things which said exhibit 8 for identification tended to show should have been carefully considered in order to decide fairly the merits of this case. The woolen production poundage statistics contained in said exhibit 8 for identification were of substantial probative value *96and weight and ought to have been considered in the determination of the issues in the case.12
The rejection of plaintiff’s relevant and material evidence, in substance, denied the plaintiff its day in court and deprived it of due process of law in violation of the fifth amendment to the Federal Constitution. The provisions in the statutes and the rules of court for a hearing imply both the privilege of introducing evidence and the duty of the court to decide in accordance with the evidence.13 The plaintiff had the benefit of the form of judicial proceeding, but the rejection of its exhibits 6, 7, and 8 for identification denied it the substance of due process and a fair hearing.
The majority concludes, at page 13 of its typewritten opinion:
* * * Accordingly, in our opinion, once tile reservation was rendered operative by proclamation No. 3160, a determination as to what would be the quota quantity in terms of pounds and as to when the quota had been fulfilled were matters of mere statistical computation and required, in our opinion, no further proclamation by the President to make such determinations effective.
Apparently, plaintiff would have us hold that the reservation in question may be invoked only when imports are found to have exceeded the 5 per centum limitation of domestic production in a particular calendar year and such finding is supported by publication of pertinent factual data, and, when in view of such finding, a decision is made to exercise and make operative the reservation. Such a restriction, however, upon the President’s authority to act is not, in our opinion, warranted. In view of the reciprocal provisions of the trade agreement act, the Government had the right, without qualification, to increase the duty in any year on imports of subject products in excess of 5 per centum of the average annual domestic production for the preceding 3-year period, and, accordingly, proclamation No. 3160 was something more than merely an expression of an intention to impose a quota on 1957 imports, and an expression of an intention to modify the existing 25 per centum duty on 1957 imports.
I cannot agree especially with the view that because of the reciprocal provisions of the trade agreement act, “the Government had the right, without quali-fication [emphasis supplied], to increase the duty in any year on imports of subject products in excess of 5 per centum of the average annual domestic production for the preceding 3-year period.” Under this view, the customs officials and other officers of the Government have an unfettered right, under the reservation, to increase the duty in any year on imports of subject products in excess of 5 per centum of the average annual domestic production for the 3-year period. Under this view, the customs officials and Government *97officers might, without qualification, i.e., without condition or limitation., increase the duties on woolen fabrics under the color or guise of applying a higher quota rate. There is nothing in the trade agreements act which authorizes arbitrary or discriminatory application of customs duty rates or unfair, unequal, or discriminatory treatment of an importer, as plaintiff here.14
The majority says:
* * * Accordingly, in our opinion, once tbe reservation was rendered operative by proclamation No. 3160, a determination as to what would be the quota quantity in terms of pounds and as to when the quota had been fulfilled were matters of mere statistical computation and required, in our opinion, no further proclamation by the President to make such determinations effective.
Plaintiff contends that the reservation and the higher nonquota rate would only become effective when the President had determined that 5 per centum of the average annual domestic production of similar woolen fabrics for a 3-year period had been imported in any one calendar year and that fact determined by the President. The majority, as shown by the quotation from its opinion, believes that the customs officials and/or certain officers of the Government (not the President) or even employees may determine the fact. I do not believe that the trade agreements act permits the Secretary of the Treasury, or the Commissioner of Customs, or other customs officials to determine the quota quantity or when the quota had been fulfilled. According to the majority, these important factors contained in the reservation to the General Agreement on Tariffs and Trade, an international trade agreement between the United States and many foreign nations, were matters of mere statistical computation and required no proclamation by the President to make such determinations effective. It is implied that minor governmental officials or even employees might make the determination as to what would be the quota quantity and when the quota had been fulfilled and the higher quota rate would become effective, and, further, that the matter of carrying out an important provision of an international trade agreement was a matter of minor statistical computation.
It should be pointed out that there was error, doubt, uncertainty, and confusion in connection with the domestic woolen production figures and the production statistics, on the basis of which the 1957 quota was based; and that it was under such circumstances that the majority unconstitutionally and wrongfully excluded plaintiff’s evidence offered to support its claims concerning the correct quota quantity and the amount of woolen fabrics which had been imported at the time of the importation of plaintiff’s merchandise, the plaintiff *98making the alternative claim that, at the time of plaintiff’s importations, the quota quantity had not been exhausted.
The plaintiff contends that the President is authorized, under section 350, as amended by the Trade Agreements Extension Act of 1955 (19 U.S.C. § 1351 (a) (1) (B)) to issue a proclamation to proclaim such modifications of existing duties and other import restrictions as are required or appropriate to carry out the reservation contained in the note to the General Agreement on Tariffs and Trade. But plaintiff contends that the aforesaid section authorizes the President to proceed only by issuance of a proclamation. The section does not authorize the President to act in any other way, nor does it authorize any other person or officer to do anything required or appropriate to carry out any foreign trade agreement that the President has entered into under said section.
The wool fabrics reservation to the General Agreement on Tariffs and Trade conferred a privilege of withdrawing a tariff concession therein made where imports into the United States of similar woolen fabrics exceeded 5 per centum of the average annual production for a 3-year period, but the withdrawal of the concession and the exercise of the privilege of raising the ad valorem rate to 45 per centum were not mandatory and, therefore, the duty did not automatically go up to 45 per centum — the rate provided in the reservation. As pointed out by the plaintiff, the reservation is not itself a quota, but merely a privilege which, under a certain named condition, the United States was allowed to exercise if it chose to do so.
To comply with the statute section 350, as amended, it seems reasonable to interpret the statute as requiring that there must be a decision by the President finding that the prescribed conditions exist, i.e., that the imports of similar woolen fabrics exceeded 5 per centum of the average annual production of similar fabrics during the 3 immediately preceding calendar years; and, secondly, that the United States had exercised its option to increase the duty to 45 per centum ad valorem duty. The Government gave foreign Governments notice of its option, but it does not seem that the President ever made a proclamation under section 350, as amended, finding that the imports exceeded 5 per centum of the average annual production of similar domestic fabrics in the years 1954, 1955, and 1956. No other procedure, except by proclamation by the President, is authorized by the statute nor is procedure by other Government officers authorized.
Plaintiff further contends that any proclamation proclaiming-modifications of existing duties and other import restrictions, or such additional restrictions, or such continuance, must be confined and limited “for such minimum periods” and must not be for indefinite *99periods of time, as was provided in proclamation No. 3160, which provided “until otherwise proclaimed'1'1 [italics supplied] the ad valorem rate which shall be applied to said fabrics, entered or withdrawn from warehouse, in excess of a quantity shall be 45 per centum ad valorem.15
Plaintiff argues that the proclamation goes beyond the legislative limits contained in the statute, because the rate proclaimed in proclamation No. 3160 is proclaimed to be in effect indefinitely, regardless of what may be the amount of woolen fabrics imported into the United States and/or regardless of the amount of similar woolen poundage production for any succeeding calendar years. Under these circumstances, Presidential Proclamation No. 3160 was without authority of law and goes beyond the limits of said section 350, as amended, and is illegal and invalid.16
I believe that the plaintiff has not had its day in court and that it has been denied a fair trial and a constitutional right to introduce relevant and material evidence in support of its claim.
I believe, also, that the plaintiff has been denied a right to introduce evidence to prove that the purported quota amount of 14,000,000 pounds had not been exhausted at the time of the importation of the plaintiff’s goods. I dissent from the conclusion that plaintiff’s protest should be overruled.

 Cf. Chin Yow v. U.S., 208 US 8. If the review is judicial, the parties have a right to introduce evidence in support of their claim of constitutional right. Crowell v. Benson, 285 US 22, 46, 52 S. Ct. 285, 76 L. ed. 598; Ohio Valley Water Co. v. Ben Avon Borough, 253 US 287, 40 S. Ct 527, 64 L. ed. 908.


 Cf. Kwock Jan Fat v. White, 253 US 454, 40 S. Ct. 566, 64 L. ed. 1010.


 Crawford v. U.S., 212 US 183, 199, 200, 201, 202, 29 S. Ct. 260, 53 L. ed. 465, 15 Ann. Cas. 392; Warfield v. Wire Wheel Corporation of America, 177 N.Y.S. 733, affirmed 180 N.Y.S. 957; Grattan v. Metropolitan Life Ins. Co., 92 N.Y. 274, 284, 44 Am. R. 372; Southern Pacific Co. v. Stephany, 255 F. 679; Sturgis v. Baker, 65 P. 810, 39 Or. 541; 31 C.J.S. Evidence, page 917, section 190, note 82; College Inn Food Products Co. v. Loudon Packing Co. et al., 65 F. (2d) 883; National Live Stock Credit Corporation, etc. v. Thompson, 76 P. (2d) 696; Jones, Evidence, 5th edition, volume 1, page 352, section 201; 20 Am. Jur., Evidence, section 275.


 Crawford v. U.S., supra; Warfield v. Wire Wheel Corporation of America, supra, affirmed 180 N.Y.S. 957; Grobelny v. W. T. Cowan, Inc., 151 P. (2d) 810; Southern Pacifio Co. v. Stephany, 255 F. 679; Sturgis v. Baker, supra; 31 C.J.S. Evidence, page 917, section 190, note 83; Am. Jur., Evidence, section 275.


 Crawford v. U.S., 212 US 183, 199, 200, 201, 202; Warfield v. Wire Wheel Corporation of America, supra; Sturgis v. Baker, supra; Grodelny v. W. T. Cowan, Inc., 151 F. (2d) 810; Southern Pacific Co. v. Stephany, supra; 20 Am. Jur., Evidence, section 275; 31 C.J.S. Evidence, page 917, section 190, notes 82, 83.


 Warfield v. Wire Wheel Corporation of America, 177 N.Y.S. 733, affirmed 180 N.Y.S. 957; Sturgis v. Baker, 65 P. 810, 39 Or. 541; Crattan v. Metropolitan Life Ins. Co., 92 N.Y. 274, 284, 44 Am. R. 372; Chamberlayne, Modern Law of Evidence (1911), volume 1, sections 488, 520, 522, 523.


 Chicago Junction case, 264 US 258, 265, 44 S. Ct. 317, 320, 321, 68 L. ed. 667, 674; Walker Mining Co. v. Industrial Accident Commission et al., 95 P. 2d 188, 190, 35 Cal. App. 2d 257; State v. Saw, 42 N.W. 2d 680, 690, 231 Minn. 1; Cary v. Corporation Commission of Oklahoma, 9 F. Supp. 709, 711.


 Nussbaum v. Atlas Laundry Co., Inc., 10 F. (2d) 353.


 Chicago Junction case, 264 US 258, 265, 44 S. Ct. 317, 320, 321, 68 L. ed. 667, 674; Walker Miming Co. v. Industrial Accident Commission et al., supra; State v. Sax, supra; Cary v. Corporation Commission of Oklahoma, supra.


 Liquidation upon certain quota merchandise without allowance for the reduction granted by the applicable trade agreement is illegal, where the record discloses that entry was duly made during the period within which the reduced rate was applicable. Esso Standard Oil Company v. U.S., 30 Cust. Ct. 111, CD 1506.


 Torrey v. Congress Square Hotel Co., 145 Me. 234, 75 A. (2d) 451, 456.


 Torrey v., Congress Square Hotel Co., supra; Chicago Junction case, 264 US 258, 265, 44 S. Ct 317, 321, 68 L. ed. 667, 674.


 Chicago Junction case, 264 US 258, 265, 44 S. Ct. 317, 321, 68 L. ed. 667, 674; Truax v. Corrigan, 257 US 312, 331, 332; Walker Mining Co. v. Industrial Accident Commission et al., 95 P. 2d 188, 190, 35 Cal. 2d 257; State v. Sax, 42 N.W. 2d 680, 690, 231 Minn. 1; Cary v. Corporation Commission of Oklahoma, 9 F. Supp. 709, 711; Crowell v. Benson, 285 US 22, 46, 52 S. Ct. 285, 76 L. ed. 598; Ohio Valley Water Co. v. Ben Avon Borough, 253 US 287, 40 S. Ct. 527, 64 L. ed. 908.


 Truaw v. Corrigan, 257 US 312, 331-339; Yick Wo v. Hopkins, 118 US 356, 369.


 T.D. 54212, vol. 91, Treasury Decisions, p. 351, at p. 354, recital in par. 1.


 Carl Zeiss, Inc. v. U.S., 23 CCPA 7, TD 47654, 76 E. 2d 412; The Best Foods, Inc. v. U.S., 39 CCR 305, CD 1945, aff’d in United States v. The Best Foods, Inc., 47 CCPA 163, CAD 751, 158 F. Supp. 583. Compare U.S. v. Schmidt Pritchard & Co., 47 CCPA 152, CAD 750, aff’g 41 CCR 108, CD 2029, cert. den., 364 US 919, 5 L. ed. (2d) 259, 81 S. Ct. 283.